United States Court of Appeals,

                           Eleventh Circuit.

                              No. 95-3107.

           UNITED STATES of America, Plaintiff-Appellee,

                                     v.

                  Charles OWENS, Defendant-Appellant.

                             Jan. 22, 1997.

Appeal from the United States District Court for the Northern
District of Florida. (No. 94-4059-CR-WS), William Stafford, Judge.

Before ANDERSON, Circuit Judge, and HENDERSON and KRAVITCH, Senior
Circuit Judges.

      ANDERSON, Circuit Judge:

      Defendant-appellant Charles David Owens was convicted by a

jury for possession of an unregistered rifle with a seven-inch

barrel in violation 26 U.S.C.A. § 5861(d).            On appeal, Owens

contends the following:       (1) that his due process rights were

violated because 26 U.S.C.A. § 5861(d) is ambiguous; and, (2) that

the   district   court   committed   reversible   error   in   failing   to

instruct the jury that the government must prove that Owens knew

that the NFA required the short-barreled rifle in his possession to

be registered.1

      1
      Appellant also contends that the evidence regarding Owens'
possessory interest in the firearm is insufficient to sustain his
conviction. Specifically, he argues that he had merely
transitory possession of a weapon. We need not in this opinion
define the outer limits of conduct amounting to possession
because Owens actually placed the seven-inch barrel in the
carbine while selling it to the undercover Bureau of Alcohol,
Tobacco and Firearms agent, Donald Williams. In light of the
ample evidence of possession in this case, we readily conclude
that appellant actually possessed the firearm. See United States
v. Pedro, 999 F.2d 497, 498 (11th Cir.1993); United States v.
Bogden, 865 F.2d 124 (7th Cir.1988), cert. denied, 490 U.S. 1010,
109 S.Ct. 1652, 104 L.Ed.2d 166 (1989). Appellant's other
                               I. FACTS

     At the time of his arrest, appellant was working part-time at

the Sports and Athletic Consignment Shop. While at work on October

5, 1994, appellant waited on undercover Agent Donald Williams of

the Bureau of Alcohol, Tobacco and Firearms (ATF).2   Upon observing

an Uzi mini-carbine on the second shelf of a glass case, Agent

Williams asked Owens how it was operated, and what parts were

included with it.      Owens offered to sell to Agent Williams the

following parts with the carbine:    six magazines, two barrels (one

seven inches, and one nineteen and three quarters inches), an extra

trigger shroud, an extra trigger grip, a barrel shroud, a sling, an

instruction manual, a cleaning kit, a cleaning tool and a shoulder

holster.     The two barrels which Owens offered to sell with the

carbine also were on the second shelf of the glass case.       Agent

Williams testified that during the course of their discussion

regarding the operation of the carbine, Owens placed the seven-inch

barrel into the carbine.    It is undisputed that the weapon was not

registered.     At trial, Owens denied putting the seven-inch barrel

onto the carbine.

                            II. DISCUSSION

A. Whether appellant's conviction under 26 U.S.C.A. § 5861(d)
    denied him of due process.

         Under the National Firearms Act (NFA), 26 U.S.C.A. § 5861(d)



arguments on appeal are also without merit and warrant no
discussion.
     2
      The undercover investigation was initiated because the
Bureau was notified by U.S. Customs Agent William Maxey, who is a
federal firearms licensee, that a short-barreled Uzi carbine was
in the consignment shop.
makes it unlawful for any person to "possess a firearm which is not

registered   to   him    in   the   National   Firearms   Registration   and

Transfer Record."       The term "firearm" is defined in 26 U.S.C.A. §

5845(a)(3) as, inter alia, "a rifle having a barrel or barrels of

less than 16 inches in length."3        A "rifle" is defined as:

     [A] weapon designed or redesigned, made or remade, and
     intended to be fired from the shoulder and designed or
     redesigned and made or remade to use the energy of the
     explosive in a fixed cartridge to fire only a single
     projectile through a rifled bore for each single pull of the
     trigger, and shall include any such weapon which may be
     readily restored to fire a fixed cartridge.

26 U.S.C.A. § 5845(c).

     On appeal, appellant argues that he was denied due process

guaranteed by the Fifth Amendment because the statute under which

he was prosecuted, 26 U.S.C.A. § 5861(d), is ambiguous.4         According

to appellant, it is unclear whether § 5861(d) covers the mere

possession of unassembled parts without being registered, when

those parts can be assembled into either an illegal or legal

     3
      A rifle with a barrel of longer than 16 inches is not
regulated by the NFA.
     4
      Appellant also argues that his due process rights were
violated because there is an inherent conflict between 26
U.S.C.A. § 5861, which prohibits possession of an unregistered
rifle with a barrel of less than 16 inches, and 18 U.S.C.A. §
922(b)(4), which prohibits "any licensed importer, licensed
manufacturer, licensed dealer, or licensed collector to sell or
deliver—to any person any ... short-barreled shotgun, ... except
as specifically authorized by the Secretary consistent with
public safety and necessity." Appellant's argument is foreclosed
by our decision in United States v. Rivera, 58 F.3d 600 (11th
Cir.1995). See also United States v. Ardoin, 19 F.3d 177 (5th
Cir.), cert. denied, --- U.S. ----, 115 S.Ct. 327, 130 L.Ed.2d
287 (1994); United States v. Ridlehuber, 11 F.3d 516, 526 (5th
Cir.1993); United States v. Ross, 9 F.3d 1182 (7th Cir.),
vacated on other grounds, 40 F.3d 144 (7th Cir.1993); United
States v. Jones, 976 F.2d 176 (4th Cir.1992), cert. denied, 508
U.S. 914, 113 S.Ct. 2351, 124 L.Ed.2d 260 (1993); United States
v. Aiken, 974 F.2d 446, 448 (4th Cir.1992).
weapon.    In support of his contention, appellant relies upon the

plurality opinion authored by Justice Souter in         United States v.

Thompson/Center Arms Co., 504 U.S. 505, 112 S.Ct. 2102, 119 L.Ed.2d

308 (1992) (Rehnquist, C.J., O'Connor, J., joining in the opinion).

Although Thompson/Center arose in a somewhat different context,

appellant contends that it supports his argument that § 5861(d)

does not unambiguously prohibit the possession without registration

of the unassembled parts involved in this case.                 We need not

address this argument because the jury found that appellant Owens

assembled the weapon with the seven-inch barrel, and as assembled

it was clearly an unregistered rifle "having a barrel ... of less

than 16 inches in length."       26 U.S.C.A. § 5845(a)(3).      Thus, Owens

possessed the weapon assembled with the seven-inch barrel. Because

the statute, as applied to Owens, clearly was not vague, we need

not consider whether the effect of the statute is uncertain with

respect to other litigants.         See United States v. Nat'l Dairy

Products Corp., 372 U.S. 29, 83 S.Ct. 594, 9 L.Ed.2d 561 (1963);

United States v. Hicks, 980 F.2d 963 (5th Cir.1992), cert. denied,

507 U.S. 998, 113 S.Ct. 1618, 123 L.Ed.2d 178 (1993).

B. Whether the district court's jury instructions constituted
    reversible error.

          Appellant   contends    that   the    district    court's     jury

instructions    amounted   to    reversible    error.      At   the   charge

conferences, appellant had argued that Staples v. United States,

511 U.S. 600, 114 S.Ct. 1793, 128 L.Ed.2d 608 (1994), requires the

government to prove not only that the defendant knowingly possessed

a rifle with a barrel of less than 16 inches, but also to prove

that the defendant knew the firearm had to be registered under the
NFA.        The district court rejected appellant's interpretation of

Staples and charged the jury as follows:

        The defendant can be found guilty of this offense charged in
        this indictment only if the following facts are proved beyond
        a reasonable doubt ...: First, that the defendant knowingly
        possessed a rifle having a barrel less than 16 inches in
        length; and second, that this short-barreled rifle was not
        then registered to the defendant in the National Firearms
        Registration and Transfer Record. It is not necessary for the
        government to prove that the defendant knew that the item
        described in the indictment was a firearm that the law
        requires to be registered.

        We reject appellant's interpretation of Staples, and find no

error in the district court's instructions.5                  Appellant reads

Staples broader than its self-described "narrow" holding. Staples,

511 U.S. at ----, 114 S.Ct. at 1804.             While Staples requires the

government to prove a defendant's "[knowledge] of the features of

[the weapon] that brought it within the scope of the Act," id., it

does not require that the government prove that a defendant knew

that the firearm in his or her possession had to be registered

under       the   Act.   Id.   at   ----   -   ----,   114   S.Ct.   at   1798-99

(distinguishing Staples from United States v. Freed, 401 U.S. 601,

91 S.Ct. 1112, 28 L.Ed.2d 356 (1971), which held that where a

defendant knows the items he possessed had the features described

in the statute (grenades there), the government need not prove that

the defendant also knew they were unregistered);               see also id. at

---- n. 3, 114 S.Ct. at 1806 n. 3 ("a defendant who knows he

        5
      This Court's decision in United States v. Rogers, 94 F.3d
1519 (11th Cir.1996), is distinguishable from this appeal. In
Rogers, "the district court, over a defense objection, refused to
inform the jury that the Government had the burden of showing
Rogers "knew th[e] items in question were firearms' under the
Act" (i.e. the court did not tell the jury that the defendant had
to know the weapon had the characteristics or features that
brought it within the scope of the NFA). Id. at 1523.
possesses a weapon with all of the characteristics that subject it

to registration, but was unaware of the registration requirement

... may be convicted under § 5861(d)");    accord United States v.

Mains, 33 F.3d 1222, 1229 (10th Cir.1994) (where the Tenth Circuit

held that the district court's jury instructions which required

that the defendant have "knowingly possessed a shotgun with a

barrel length of less than 18 inches or an overall length less than

26 inches" were consistent with Staples, the court stated that the

government was not required to prove that the defendant knew that

such possession was illegal).

                         III. CONCLUSION

     For the foregoing reasons, appellant's conviction is affirmed.

     AFFIRMED.